Citation Nr: 0416549	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  02-13 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 10 percent for a surgical scar of the left hip.  

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  

3.  Entitlement to a higher combined disability evaluation 
for service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to February 
1987.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that, inter alia, granted service 
connection and assigned a 10 percent rating for a left hip 
scar and denied entitlement to a TDIU.  The veteran filed a 
notice of disagreement in June 2001.  Therein, the veteran 
additionally raised the issue of entitlement to a greater 
combined disability evaluation for his service-connected 
disabilities.  The RO issued a statement of the case in 
August 2002 and received the veteran's substantive appeal 
later that month.  

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected left hip scar, the 
Board has characterized this issue in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection.

In December 2003, the veteran testified during a hearing 
before the undersigned Veterans Law Judge during a hearing at 
the RO.  A transcript of the hearing is of record.  

A decision on the issues of a higher disability evaluation 
for the veteran's service-connected left hip scar and 
entitlement to a higher combined disability evaluation for 
service-connected disabilities is set forth below.  The issue 
of entitlement to a TDIU is the subject of the Remand portion 
of the decision.  That issue is remanded to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.  


FINDINGS OF FACT

1.  The veteran's left hip scar measures 22 centimeters long 
and is manifested by subjective complaints of tingling, pain 
and tenderness.  

2.  Since, November 1, 2003, the veteran receives a 70 
percent Combined Disability Rating.  In the absence of 
specific allegation of error, the Board has no authority to 
deviate from the mechanical application of the Combined 
Ratings Table.   


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for a left hip scar have not been met.  38 
U.S.C.A. § 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. § 
4.1, 4.2, 4.7, 4.118, Diagnostic Code 7804 (2003) (revised 
effective August 30, 2002).  

2.  Entitlement to a higher Combined Disability Rating is 
denied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the former statutory requirement that claims 
be well grounded. Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, as well as the 
claimant's and VA's respective development responsibilities.  
The VCAA redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims. Regulations implementing the VCAA have been 
enacted. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003)).

The Board notes that the issue on appeal was first raised in 
a notice of disagreement submitted in response to the VA's 
notice of its decision on a claim for which the VA had 
already notified the claimant of the information and evidence 
necessary to substantiate the claim.  Under 38 U.S.C. § 
5103(a), VA, upon receipt of a complete or substantially 
complete application, must notify the claimant of the 
information and evidence necessary to substantiate the claim 
for benefits.  However, in this case the issue on appeal, 
disagreement with the initial disability evaluation for the 
service-connected left hip scar, did not stem from an 
application for benefits, it stemmed from a notice of 
disagreement to the disability evaluation assigned by a VA 
rating decision.  Under 38 U.S.C. § 7105(d), upon receipt of 
a notice of disagreement in response to a decision on a 
claim, the "agency of original jurisdiction" must take 
development or review action it deems proper under applicable 
regulations and issue a statement of the case if the action 
does not resolve the disagreement either by grant of the 
benefits sought or withdrawal of the notice of disagreement.  
If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-03.

The Board notes that the discussions in the May 2001 rating 
decision and the August 2002 statement of the case (SOC), 
informed him of the pertinent criteria for a higher initial 
disability evaluation and of information and evidence needed 
to substantiate his claim.  In light of the above, further 
development in this regard would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran are to be 
avoided).  Accordingly, VA has satisfied its obligation to 
notify.

The veteran does not allege, nor does the record reflect, 
that there exists outstanding evidence relevant to the issues 
on appeal.  In addition, in October 2000, the veteran was 
afforded a VA examination of his left hip scar, and in 
December 2003, presented testimony at a personal hearing 
before the Board, and the record contains documents of the 
veteran's contentions.  As such, the Board finds VA's duty to 
assist in this case has been met.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider his claim.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

II.  Left Hip Scar

On December 3, 1998, the veteran underwent a surgical left 
hip total replacement.  He was discharged from VA hospital 
care on December 8, 1998.  There were no noted complications.  

In September 2000, the veteran claimed service connection for 
a tender and painful left hip surgical scar.  He was afforded 
a VA examination in October 2000.  Therein, he reported that 
he noticed tingling and pain in the area of the surgical 
site.  Upon physical examination, there was a 22-centimeter 
scar over the left hip and buttocks that had an irregular 
outline.  The scar was not depressed or hypertrophic and was 
non-tender on palpation.  The scar appeared as a "normally 
healing scar", although the veteran complained of subjective 
symptomatology associated with it.  

In a February 2001 VA examination of the hips, there were no 
noted complaints or findings with respect to the veteran's 
residual left hip scar. 

Likewise, VA outpatient and hospital records from April 2001 
to September 2002 do not reveal complaints or findings with 
respect to the veteran's left hip scar.   

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126. 

The Board notes that the veteran's left hip scar is rated as 
10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2003).

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49590 
(July 31, 2002).  When regulations are changed during the 
course of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied.  However, if the 
revised regulations are more favorable to the veteran, then 
an award of an increased rating based on a change in law may 
be granted retroactive to, but no earlier than, the effective 
date of the change, in this case, August 1, 2001.  See 
VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).

Under the former regulations, a 10 percent rating may be 
assigned for scars that are superficial, tender and painful 
on objective demonstration or are poorly nourished with 
repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804 (2002).

Also under the former regulations, a disability evaluation in 
excess of 0 percent may be assigned under Diagnostic Code 
7805, which evaluates scars based upon limitation of function 
of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (2002).

Under the revised regulations, scars other than of the head, 
face, or neck, which is the case here, are rated under 
Diagnostic Codes 7801 to 7805 as follows:

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion:  Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

The Board notes that these revised regulations pertaining to 
scars have not made any substantive changes affecting this 
case.  In this case, the competent evidence of record 
indicates that the veteran sustained a left hip scar 
following a total hip replacement in December 1998.  The left 
hip scar is approximately 22 centimeters long and is not 
objectively shown to result in tenderness, limitation of 
motion, ulceration, or is unstable.  Subjectively, the 
veteran reports that the scar results in episodes of 
tenderness, pain, and tingling.  The current 10 percent 
evaluation is the highest schedular evaluation available 
under either version of Diagnostic Code 7804.  

Inasmuch as the 10 percent disability evaluation assigned 
reflects the greatest degree of impairment shown since the 
August 1, 2001 effective grant of service connection, there 
is no basis for assignment of any staged rating pursuant to 
Fenderson, and the claim for a higher initial disability 
evaluation for service-connected left hip scar must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

III.  Combined Disability Evaluation

The veteran received disability compensation for the 
following service-connected disabilities:  (1) status post 
right total hip replacement, 30 percent disabling, (2) status 
post left total left hip replacement, 30 percent disabling, 
(3) low back strain, 20 percent disabling, (4) tender 
surgical scar, left hip, 10 percent disabling, (5) 
dyshydrotic eczema, right hand, 0 percent disabling, and (6) 
fracture, left 5th distal metacarpal, 0 percent disabling.  
Since November 1, 2003, the combined disability evaluation 
for compensation purposes is 70 percent.  

Combining service-connected ratings is not a matter of simple 
addition.  Rather, the computations for converting the 
various ratings for service-connected conditions are subject 
to the provisions of the Combined Ratings Table, the use of 
which is described in detail in 38 C.F.R. § 4.25.  See also, 
38 U.S.C.A. §§ 1155 and 1157 (West 1991).  Combined ratings 
result from the consideration of the efficiency of the 
individual as affected first by the most disabling condition, 
then by the less disabling condition, then by other less 
disabling conditions, if any, in the order of severity.  38 
C.F.R. § 4.25 (2003).

The combined value of the service-connected disabilities is 
then converted to the nearest number divisible by 10, and 
combined values ending in 5 are adjusted upward.  If there 
are more than two disabilities, the disabilities will be 
arranged in the exact order of their severity, and the 
combined value for the first two will be found as for two 
disabilities.  The combined value will be combined with the 
degree of the third disability (in order of severity), and so 
on.  Id.

In this case, however, the veteran does not contend that the 
RO incorrectly applied the Combined Ratings Table.  Rather, 
the veteran expressed generalized disagreement with the 
combined disability evaluation and contended that the 
combined disability evaluation was inequitable.  

The Board and VA have authority to assign disability ratings 
that are based upon the average impairment of earning 
capacity resulting from such injuries in civil occupations.  
38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  However, the assignment 
of a Combined Rating is based upon a mechanical application 
of the Combined Rating Table under 38 C.F.R. § 4.25.  The 
Board has no authority to alter the mechanical application of 
the Combined Ratings table.  In the absence of a claim that a 
service-connected disability or disabilities has worsened in 
severity, or in absence of any specific allegation as to why 
the mechanical application of the Combined Ratings Table is 
erroneous, the veteran's claim for a higher Combined Rating 
must be denied due to lack of legal merit and legal 
entitlement under law.  See, Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

An initial disability rating greater than 10 percent for a 
tender left hip scar is denied.  

Entitlement to a higher Combined Disability Rating is denied.  


REMAND

At the outset, the Board notes that, the Veterans Claims 
Assistance Act of 2000 (VCAA), (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)) include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal, has not been accomplished. 

In August 2000, the veteran filed his claim for a TDIU.  
While, in a September 2000 letter, the RO notified the 
veteran of the VCAA's duty to assist and notify provisions as 
it pertained to a claim for service connection, the record 
does not include any other correspondence from the RO 
specifically addressing the VCAA notice and duty to assist 
provisions as they pertain to the claim for a TDIU, 
particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the department 
to explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO, not the Board, is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. May 1, 2003).  After providing the required 
notice, the RO must attempt to obtain and associate with the 
claims file evidence from any source(s) identified by the 
veteran, following the procedures prescribed in 38 C.F.R. 
§3.159 (2003).  

The Board also finds that specific additional development of 
the claim is warranted.

In February 2001, the veteran underwent VA examination in 
connection with his then pending claims.  The examiner 
evaluated the severity of the veteran's service-connected 
disabilities, but did not offer an opinion as to whether the 
veteran's service-connected disabilities, either individually 
or in concert, result in an inability to obtain or retain 
substantially gainful employment.  Additionally, since such 
VA examination, in September 2002, the veteran underwent a 
total hip replacement of his right hip.  As the Board finds 
that such an opinion is needed to fully and fairly adjudicate 
the TDIU claim on appeal (see 38 U.S.C.A. § 5103A; Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994)), the RO should arrange for the veteran 
to undergo appropriate examination to obtain such an opinion.  
The veteran is hereby advised that a failure to report to the 
scheduled examination, without good cause, will result in a 
denial of the claim.  See 38 C.F.R. § 3.655(b) (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of such examination sent to the veteran by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo an examination, 
the RO should obtain and associate with the claims file all 
outstanding VA treatment records.  While the record reflects 
that the veteran has been seen at the VA Medical Center 
(VAMC) in Wilkes-Barre, Pennsylvania, records from that 
facility records dated subsequent to September 2002, have not 
been associated with the claims file.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
treatment records from the identified VA facility, following 
the procedures prescribed in 38 C.F.R. § 3.159, as regards 
requesting medical records from Federal facilities.

The development actions identified herein are consistent with 
the duties imposed by the VCAA.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request that the Wilkes-
Barre VAMC furnish all pertinent records 
of evaluation and/or treatment of the 
veteran from September 2002 to the 
present.  In requesting these records, the 
RO must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2003).  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim for a 
TDIU.  The letter should include a summary 
of the evidence currently of record and 
specific notice as to the type of evidence 
necessary to substantiate the claim.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the appellant 
provide sufficient information to enable 
it to obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the 
evidence if sufficient information and/or 
evidence is provided.  The RO's letter 
should also invite the veteran to submit 
any pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159.  If any records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe any further 
action to be taken.  

4.  After all records and/or responses 
from each contacted entity are associated 
with the claims file, the RO should 
arrange for the veteran to undergo VA 
general medical examination.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report must 
include discussion of the veteran's 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

The examiner is advised that service 
connection is currently in effect for the 
following disabilities:  (1) status post 
right total hip replacement, 30 percent 
disabling, (2) status post left total 
left hip replacement, 30 percent 
disabling, (3) low back strain, 20 
percent disabling, (4) tender surgical 
scar, left hip, 10 percent disabling, (5) 
dyshydrotic eczema, right hand, 0 percent 
disabling, and (6) fracture, left 5th 
distal metacarpal, 0 percent disabling.  
Since November 1, 2003, the combined 
disability evaluation for compensation 
purposes is 70 percent.  

Following examination of the veteran and 
review of the claims file, the examiner 
should render an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that the veteran's service-
connected disabilities, either 
individually or in concert, render him 
unable to obtain or retain substantially 
gainful employment.  The physician must 
render the requested opinion without 
regard to  age or the impact of any 
nonservice-connected disabilities.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

5.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
copies of any notice(s) of the date and 
time of such examination sent to the 
veteran by the pertinent VA medical 
facility.  The medical facility should 
indicate whether any notice that was sent 
was returned as undeliverable.

6.  To help avoid a future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished to the extent possible, 
in compliance with this REMAND.  If any 
action is not in complete compliance with 
the directives of this remand, the RO 
must implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
TDIU in light of all pertinent evidence 
and legal authority.  

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to 38 C.F.R. 
§ 3.159 (2003) and clear reasons and 
bases for the RO's determinations), and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



